UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-1896


GARY HARE,

                 Plaintiff - Appellant,

          v.

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC, a/k/a Comcast,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. George L. Russell, III, District Judge.
(1:12-cv-01830-GLR)


Submitted:   March 26, 2014                    Decided:    April 1, 2014


Before GREGORY    and   WYNN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark T. Mixter, THE LAW OFFICES OF MARK T. MIXTER, Baltimore,
Maryland, for Appellant.      Michelle M. McGeogh, Timothy F.
McCormack, BALLARD SPAHR LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary    Hare    appeals    from     the   district    court’s     orders

denying his motion to compel discovery, denying his motion to

strike    Comcast      Cable    Communications          Management’s       (“Comcast”)

opposition to the motion to compel, granting attorneys’ fees to

Comcast related to the motions, and granting Comcast’s motion

for summary judgment.           Hare alleges that Comcast terminated his

employment on the basis of his race in violation of Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 2006 & Supp. 2013).                        Finding no error in

district court’s rulings, we affirm.

                                          I.

              First,    Hare    challenges        the   district     court’s    order

denying       his    motion    to   compel       discovery    and   to     extend    the

discovery deadline.           He argues that the testimony he sought was

crucial to his case and that he should not be penalized for

seeking to conduct discovery by consent rather than court order.

              District courts are afforded substantial discretion in

managing      discovery,      and   we   review     a   discovery    ruling    for    an

abuse    of    that    discretion.       United      States   ex    rel.    Becker    v.

Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir.

2002).     Here, after a lengthy hearing, the district court denied

Hare’s motion to compel, finding that Hare’s failure to depose a

key witness before the discovery deadline was attributable to

                                             2
the   lack    of     timely    efforts     by    his    own   counsel.       The       court

further found an extension of the discovery deadline was not

warranted       because       Hare   had    had     several        months    to    secure

discovery, and he failed to seek an extension before discovery

closed.       These findings find ample support in the record and

were accordingly well within the lower court’s discretion.

                                           II.

              Hare    next     argues    that     the   district     court    erred      by

denying his motion to strike Comcast’s opposition to his motion

to    compel.         He   contends      that     certain      allegations        in    the

opposition were not supported by the record and were unrelated

to the motion to compel.                 Again our review is for abuse of

discretion, see United States v. Coney, 689 F.3d 365, 379 (5th

Cir. 2012), and we find no such abuse in the district court’s

denial of the motion to strike.

                                           III.

              Next, Hare challenges the district court’s decision to

award attorneys’ fees and costs for Comcast’s defense of the

motions to compel and to strike, arguing that the motions were

substantially justified.             Rule 37(a)(5)(B) provides for an award

of expenses if a motion to compel discovery is denied, unless

“the motion was substantially justified or other circumstances

make an award of expenses unjust.”                 Fed. R. Civ. P. 37(a)(5)(B).

A    motion   is     substantially       justified      if    “a   reasonable      person

                                            3
could think it correct, that is, if it has a reasonable basis in

law and fact.”        Pierce v. Underwood, 487 U.S. 552, 565-66 n.2

(1988).

            Hare’s            motions              contained            substantial

misrepresentations that went to the heart of his requests to

compel     and     extend     discovery        and     to      strike    Comcast’s

opposition.      The motions rested on the false and unreasonable

assertion that Hare’s counsel had been denied the opportunity to

conduct    the   deposition       through     no    fault   of   his    own.       We

therefore conclude that the district court did not abuse its

discretion in awarding Comcast its reasonable costs in defending

the intertwined motions to compel and to strike.                    See Hoyle v.

Freightliners, LLC, 650 F.3d 321, 329 (4th Cir. 2011) (standard

of   review).        In    addition,    the    fee    calculations       were    well

supported by Comcast’s affidavit and detailed hours log, and the

district   court     did    not   err   in    declining     to   consider       Hare’s

untimely opposition.

                                        IV.

            Finally, Hare challenges the district court’s grant of

summary judgment to Comcast on the Title VII claim.                      We review

de novo a district court’s grant of summary judgment, viewing

the facts and drawing all reasonable inferences in the light

most favorable to the nonmoving party.                Glynn v. EDO Corp., 710
F.3d 209, 213 (4th Cir. 2013).           We agree with the district court

                                         4
that   Hare    failed    to    demonstrate       by   direct     or    circumstantial

evidence that race was a motivating factor in his termination.

Nor    does    the    record    support        Hare’s    argument       that    he    was

performing his job in a satisfactory manner at the time of his

termination.         See Holland v. Washington Homes, Inc., 487 F.3d
208, 214 (4th Cir. 2007).

              Finally, we are unpersuaded by Hare’s argument that

summary   judgment      was     premature       because       additional       discovery

remained to be completed.              As discussed above, Hare had ample

time to complete discovery within the deadline established by a

scheduling     order,    and    the    district       court    did    not   abuse     its

discretion by refusing to extend the time allotted.

                                          V.

              Accordingly,     we     affirm    the     disputed      orders    and   the

entry of summary judgment for Comcast.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before this court and argument will

not aid the decisional process.



                                                                                AFFIRMED




                                          5